UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6471


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OTIS RICH, a/k/a O,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00411-WDQ-5)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis Rich, Appellant Pro Se.    Rod J. Rosenstein, United States
Attorney, Michael Clayton Hanlon, George Jarrod Hazel, Assistant
United States Attorneys, Mushtaq Zakir Gunja, Antonio J.
Reynolds, Jason M. Weinstein, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Otis Rich seeks to appeal the district court’s order

denying    relief        on    his     28   U.S.C.A.         § 2255    (West    Supp.     2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).                A certificate of appealability will not

issue     absent     “a       substantial         showing       of     the     denial    of     a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating           that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El         v.    Cockrell,      537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Rich has not made the requisite showing.                                Accordingly, we

deny    Rich’s     motion        for    a    certificate         of    appealability          and

dismiss the appeal.              We dispense with oral argument because the

facts    and    legal     contentions            are   adequately       presented       in    the



                                                  2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3